Title: To James Madison from William Hull, 12 August 1801 (Abstract)
From: Hull, William
To: Madison, James


12 August 1801, Newton, Massachusetts. Recommends Newton resident John Hall Rogers for consulship at Alicante based on his business experience and his lengthy residence there.
 

   RC (CtY: Knollenberg Collection). 1 p.; docketed by Wagner as received 24 Aug. Hull, a Jeffersonian Republican, was justice of the peace in Newton from 1788 until 1805 and a member of the Massachusetts Senate from 1802 until 1805, when Jefferson nominated him to be territorial governor of Michigan (Michigan Historical Collections, 40 [1929]: 26, 28–29).

